Title: To Thomas Jefferson from Henry Dearborn, 29 November 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        Received 29 Nov. 1805
                     
                  
                  The 3d. resolution as proposed, may be construed so as to effect our path generally in Louisiana, they having been established subsequent to Octobr. 1800, and have been frequently strengthened,—our Garrison on the Mobile has likewise been augmented.
                  We might say that no new advanced part ought to be taken or established pending any negociations for adjusting the bounderies &c nor any additional forces placed in either of the former parts after the ________ of ________.
                  In the 6th. resolution it may be advisable to limit the sum to be placed at the disposal of the President of U.S.
                  submitted with due defference by Your Huml. Servt.
                  
                     H. Dearborn 
                     
                  
               